Title: To Benjamin Franklin from Jean de Neufville & fils, 22 January 1781
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir.
Amsterdam the 22 January 1781.
In consequence of the intimacy Your Excellency honourd us with, we hope it will not displease her, if we acquaint her with the Accession of our States to the Armed Neutrality, which hath been signd at the Court of Russia, and assures us of vindicating(?) our Common Concern with the English Court with joint force and spirits. We think this event will give again a great influence on the American Cause and therefore think we may congratulate her Minister upon it as we most hearthily do, assuring Your Excellency of the most perfect regard with which We will always have the honour to be Your Excellencys most devoted And Most Obedient humble Servt.
John DE Neufville & Son
To his Excellency B Franklin Esqr. at Passy.
